United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.P., Appellant
and
DEPARTMENT OF EDUCATION, SPECIAL
EDUCATION REHABILITATION SERVICES,
Washington, DC, Employer
__________________________________________
Appearances:
Stephen J. Dunn, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-278
Issued: February 26, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On November 22, 2013 appellant, through counsel, filed an application for review from a
November 12, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which affirmed an April 1, 2013 decision terminating wage-loss and medical benefits effective
May 5, 2013. The appeal was docketed as No. 14-278.
A review of the record reflects that on July 27, 2009 appellant, then a 42-year-old
management program analyst, filed a traumatic injury claim alleging that on July 20, 2009 he
sustained an injury when a box fell on his shoulder. By decision dated September 24, 2009,
OWCP accepted the claim for sprain of right shoulder and upper arm and contusion of shoulder
and upper arm.
On February 7 and March 18, 2012 appellant underwent arthroscopy of the right
shoulder.
On September 5, 2012 OWCP referred appellant to Dr. Robert A. Smith, a Boardcertified orthopedic surgeon, for a second opinion evaluation regarding appellant’s disability
status. In his report, Dr. Smith opined that all of appellant’s work-related conditions had
resolved and that his complaints with regard to his neck, elbow and wrist were unrelated to the

work incident in question. He concluded that appellant required no further medical care and
could return to work full duty.
By decision dated October 3, 2012, OWCP accepted appellant’s claim for sprain of right
shoulder and upper arm, contusion of shoulder and upper arm, suprascapular neuropraxia (right)
shoulder, Grade 2 right acromioclavicular (AC) joint separation and right torn labrum.
On January 2, 2013 appellant was evaluated by Dr. Robert Gordon, a Board-certified
orthopedic surgeon, for a referee examination in order to resolve the conflict between Dr. Smith
and Dr. Nigel M. Azer, appellant’s treating physician, regarding appellant’s continuing disability
status. Upon physical examination and review of the medical record, Dr. Gordon agreed with the
findings of Dr. Smith and diagnosed right shoulder contusion and strain and mild AC joint
separation as a result of the July 20, 2009 employment incident. He opined that appellant’s
work-related conditions had resolved and that he had no physical capacity limitations.
On February 13, 2013 OWCP notified appellant of a proposal to terminate his medical
and wage-loss compensation benefits based on Dr. Smith and Dr. Gordon’s opinion that he was
not experiencing any residuals or disability connected to the July 20, 2009 employment injury
because his conditions had ceased. Appellant was provided 30 days to submit additional
information.
In a February 15, 2013 report, Dr. Azer provided a diagnosis of status post right shoulder
reconstruction, right carpal tunnel syndrome (CTS), brachial plexopathy and chronic pain
syndrome. He opined that appellant had residuals of his neurologic injury that occurred back
in 2009. In a February 25, 2013 report, Dr. Azer reported that appellant sustained permanent
impairment and restrictions as a result of his right arm condition.
By decision dated April 1, 2013, OWCP terminated appellant’s medical and wage-loss
compensation benefits effective May 5, 2013. It noted that the report of appellant’s treating
physician was void of objective evidence demonstrating that his injury was ongoing.
On April 26, 2013 appellant requested an oral hearing before the Branch of Hearings and
Review.
By letter dated June 12, 2013, appellant stated that he was submitting a number of new
medical reports in support of his claim to have his benefits reinstated.
Medical reports dated May 20 and 29, June 6, July 25 and 31, 2013 were submitted from
Dr. Daniel R. Ignacio, appellant’s treating physician and Board-certified in physical medicine
and rehabilitation. A May 20, 2013 electromyography (EMG) study and intramuscular neural
enhancement therapy report dated May 29 and June 6, 2013 were also submitted from
Dr. Ignacio whose medical reports provided review of appellant’s medical history and diagnostic
reports, detailed findings based on diagnostic reports and physical examination, diagnoses of
appellant’s injuries and opinions regarding the cause of his conditions and disability.
Appellant also submitted the following reports in support of his claim: medical reports
dated May 8 and August 14, 2013 from Dr. Azer; a July 11, 2013 neurological examination
report from Dr. Annapurni Jayam Trouth, a treating physician; a July 22, 2013 report from
2

Dr. Christopher Kalhorn, Board-certified in neurological surgery; an August 13, 2013 medical
report from Dr. Daniel R. Kendall, a Doctor of Osteopathic Medicine.
The hearing was held on August 16, 2013 where appellant testified that he continued to
suffer from injuries sustained as a result of the July 29, 2000 employment incident.
By decision dated November 12, 2013, the Branch of Hearings and Review affirmed the
April 1, 2013 decision terminating medical and wage-loss benefits effective May 5, 2013. The
hearing representative found that the medical evidence of record failed to establish that appellant
possessed any condition on or after May 5, 2013 causally related to one or more of the accepted
employment-related conditions. The decision noted that, following the April 1, 2013 formal
decision terminating benefits, appellant requested an oral hearing which was held on
August 16, 2013. The hearing representative followed by stating, “After a complete review of
the evidence of record, I find that the district [O]ffice decision of April 1, 2013 must be
affirmed.” On November 22, 2013 appellant, through counsel, filed a notice of appeal to the
Board contesting OWCP’s November 12, 2013 decision.
The Board finds this case is not in posture for decision. Appellant properly filed a timely
request for an oral hearing before the Branch of Hearings and Review. He submitted new and
relevant medical evidence not previously considered. Specifically, appellant submitted
numerous medical and diagnostic reports dated May 20 to August 13, 2013 from Dr. Ignacio,
Dr. Azur, Dr. Trouth, Dr. Kalhorn and Dr. Kendall. The hearing representative made no mention
of the reports submitted in support of appellant’s claim and failed to provide any reasoning for
the findings made in the November 12, 2013 decision. The Board finds that OWCP, in its
November 12, 2013 decision, did not review the new medical reports and evidence which were
received prior to the issuance of the November 12, 2013 decision. As the Board’s decisions are
final as to the subject matter appealed, it is crucial that all evidence relevant to the subject matter
of the claim which was properly submitted to OWCP prior to the time of issuance of its final
decision be reviewed and addressed by OWCP.1 Because OWCP did not consider the new
medical evidence submitted by appellant, the Board cannot review such evidence for the first
time on appeal.2
For these reasons, the case will be remanded to OWCP to enable it to properly consider
all of the evidence. Following such further development as OWCP deems necessary, it shall
issue an appropriate de novo final decision on the claim.

1

See Yvette N. Davis, 55 ECAB 475 (2004); see also William A. Couch, 41 ECAB 548 (1990).

2

20 C.F.R. § 501.2(c).

3

IT IS HEREBY ORDERED THAT the November 12, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: February 26, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

4

